DETAILED ACTION
Disposition of Claims
Claims 27-68 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 20210284697A1, Published 09/16/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/25/2021 and 09/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of 


Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:


A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 27-68 are rejected as lacking adequate descriptive support for methods of generating any virus-like particle (VLP) which is able to stably incorporate any Cas endonuclease protein, and said VLPs which are generated therefrom.  
In support of the claimed genus (any method of generating any VLP capable of incorporating any Cas endonuclease protein, and any VLP produced therefrom), the application discloses one example in which Moloney murine leukemia virus (MLV) VLPs and human immunodeficiency virus (HIV) VLPs are generated in HEL293T cells and are able to form stable VLPs through gag-Cas9 fusion proteins.  The Cas9 is derived from Streptococcus pyogenes and the gag was derived from either MLV or HIV (¶[0264][0290]).  Some of said VLPs also appeared to require the vesicular stomatitis virus glycoprotein in order to aid entry into different types of cells (¶[0124-0125][0264]).  It is not clear if these species of cell, gag protein, cas9 protein, and pseudotyped glycoprotein are indicative of the entire genus to which they belong, as no derivatives or variants or mutants thereof are disclosed that can achieve the ability to form VLPs through this method, especially VLPs which are able to carry and deliver gRNAs. Thus, the application fails to provide a sufficient number of examples of species within the broadly claimed genera.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two.  For example, there is no evidence that any VLP can act as a payload for Bioeng Transl Med. 2017 Jan 19;2(1):43-57; CITED ART IN PARENT.)  Protein loading can also cause other problems in VLP formation; protein loading via hydrophobic peptide insertions in the VP1 capsid protein caused severe aggregation of the resulting polyomavirus VLPs, and coat protein of tobacco mosaic virus (TMV) is highly sensitive to the insertion of short peptide sequences that increase the positive charge and isoelectric point of the coat protein, ultimately leading to assembly inhibition and impaired function (Mateu MG. Adv Exp Med Biol. 2016;940:83-120.; CITED ART IN PARENT; see esp. p. 117, rt. col., ¶3).  Only the method of VLP assembly using heterologous protein-viral envelope/capsid fusion proteins was utilized in the instant invention, specifically a fusion protein with a glycoprotein (gag) from an enveloped virus.  Even then, additional envelope proteins, such as VSV-G, was utilized to properly form the VLP.  It is not clear that other glycoproteins fused to Cas proteins would still form VLPs, it is not clear that capsid proteins from non-enveloped viruses fused to Cas proteins would still form VLPs, and it is not clear if any of the other potential methods of associating proteins with VLPs as described in the art would produce viable VLPs.
Moreover, no correlation has been made to which virus-based VLP is of sufficient size to deliver the large Cas9 protein.  The size of certain viruses (adeno-associated virus (AAV) as an example of a claimed parvovirus-based VLP) limits their ability to internally package the proteins and would require external fusion of the full-length protein to the capsid.  It is not clear that with such a large protein that 
The methods all refer to a specific type of cell line (HEK293T) transfected in a specific manner with specific plasmids (¶[0266]) expressing specific gag proteins (from HIV or MLV) associated with pseudovirion peptides (VSV-G) (¶[0266-0273]).  The VLPs were isolated from cell supernatant and collected via centrifugation (¶[0273]).  It is not clear that the stability observed with these specific VLPs would be similar for other VLPs using other gag-based methods wherein the gag is not fused to the cas9 protein and not pseudotyped with VSV-G (¶[0273]).  As only one method appears to have been demonstrated and repeated with only a very specific, narrow set of parameters, it is unclear that said method is indicative of the breath of the entire genera.  
Thus, in view of the above, there would have been significant uncertainty as to which methods to produce virus-based VLP would be able to produce any VLP complexed with any Cas protein.  In view of this uncertainty and the lack of sufficient examples of the broadly claimed genera, the claims are rejected for lack of adequate written description support.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,968,253. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of making the VLPs of the ‘253 patent, as well as VLPs encompassed by said patent.  The method of the instant claims requires the use of the cell line claimed in the ‘253 patent for the production of the VLPs as it comprises the claimed nucleic acids necessary for producing the primary components of the instantly claimed VLP, and the method of generating said cell line as claimed in the ‘253 patent would be integral to the method of the instant claims.  Both are drawn to said VLPs being derived from retroviruses, especially lentiviruses, wherein the VLP comprises one or more Cas proteins and can deliver nucleic acid such as gRNAs.  The instantly claimed VLPs and the methods of producing said VLPs would be obvious to a skilled artisan in view of those of the ‘253 patent, as the ‘253 VLPs are a species of the more broadly claimed VLPs of the instant claims and methods of production thereof.  For at least these reasons, it is the opinion that the instant claims and the ‘253 claims are obvious variants of one another.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648